Exhibit 10.6

Summary of Amendments to Allumbaugh, Yarborough, III, and Starrett Option
Agreements

On December 20, 2005, in recognition of the valued service provided by Messrs.
Byron E. Allumbaugh, Hubert E. Yarborough, III, and Peter M. Starrett
(collectively, the “Departing Directors”) to The Pantry, Inc. (the “Company”) as
members of the Company’s board of directors, the compensation committee of the
Company’s board of directors amended the terms of the past three option
agreements for grants made to each Departing Director.

Under the terms of the original option agreements for each Departing Director
(which agreements were entered into between each Departing Director and the
Company on March 25, 2003, March 31, 2004 and March 29, 2005, respectively),
shares of Company common stock subject to each such option agreement vest over
three years, with 33.3% of such shares vesting each year on the anniversary date
of the grant, beginning on the first anniversary date of the grant. As a result
of the amendments, shares of Company common stock subject to such option
agreements will still vest over three years, but with  1/12th of such shares
vesting each quarter on the quarterly anniversary date of such grant beginning
with the first quarterly anniversary date after such grant (e.g.,  1/12th of the
options granted on March 25, 2003 vested on June 25, 2003,  1/12th vested on
September 25, 2003, and so on until all options covered by the March 25, 2003
agreements become fully vested on March 25, 2006). All other terms of the
original option agreements for each Departing Director remain unchanged.